      CASE 0:20-cv-00908-JRT-TNL Document 54 Filed 05/11/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Benchmark Insurance Company,
                                                      Case No. 20-cv-908 (JRT/TNL)
                      Plaintiff,

 v.                                                               ORDER

 Sunz Insurance Company, et al.,

                      Defendants.


 X. Kevin Zhao, Lawrence M. Shapiro, Mark L. Johnson, and Anna M. Tobin, Greene
 Espel PLLP, 222 South Ninth Street, Suite 2200, Minneapolis, MN 55402 (for Plaintiff);
 and

 Anne M. Lockner, Robins Kaplan LLP, 2800 LaSalle Plaza, 800 LaSalle Avenue,
 Minneapolis, MN 55402 and Jason S. Oletsky and Christopher S. Carver, 350 East Las
 Olas Boulevard, Suite 1600, Fort Lauderdale, FL 33301 (for Defendant SUNZ Insurance
 Company and SUNZ Insurance Solutions LLC).


       This matter is before the Court on SUNZ Insurance Company’s Motion to Compel

Deposit of Interpleader Funds. (ECF No. 19). For the reasons set forth below, the Court

will deny the motion as moot.

 I.    BACKGROUND

       Plaintiff Benchmark Insurance Company has filed an interpleader action under 28

U.S.C. §§ 1335 and 2361. (ECF No. 1). Plaintiff alleges that it is holding $20,533,594 in

excess collateral that it intends to deposit with the Court. (ECF No. 1, p. 2). On April 20,

2020, Defendant SUNZ Insurance Company moved for an order compelling deposit of the

excess collateral. The parties also dispute the amount of the excess collateral that Plaintiff


                                              1
          CASE 0:20-cv-00908-JRT-TNL Document 54 Filed 05/11/20 Page 2 of 3



is required to deposit and whether Plaintiff can use certain trust assets to deposit the

interpleader funds.

          On May 8, 2020, Plaintiff filed a motion seeking permission to deposit the

interpleader funds. (ECF No. 44). Plaintiff also asks that, upon deposit of the interpleader

funds, the Court dismiss Plaintiff from the action, discharge it from liability and enjoin

Defendant-claimants from prosecuting any proceedings with respect to the interpleader

funds.

    II.   ANALYSIS

          In an interpleader action brought under 28 U.S.C. § 1335, the plaintiff must deposit

the money at issue into the registry of the Court. 28 U.S.C. § 1335(a)(2). If the plaintiff

does not do so, the Court lacks subject matter jurisdiction to hear the case. Acuity v. Rex,

LLC, 929 F.3d 995, 1000 (8th Cir. 2019). The District’s Local Rules require a party seeking

to deposit funds into the registry of the Court to file a motion for leave to make the deposit,

a completed Registry Deposit Information form, and a proposed order. D. Minn. LR 67.1.

          Because Plaintiff has now filed the required motion for permission to deposit the

interpleader funds, the Court will deny SUNZ Insurance Company’s motion to compel as

moot. Briefing shall occur on Plaintiff’s motion pursuant to Local Rule 67.1. 1 A hearing

will be scheduled following the completion of briefing should the Court deem it

appropriate.




1
  In denying SUNZ’s motion as moot, the Court is making no ruling or taking a position on the merits of the arguments
that SUNZ raised in its reply brief. SUNZ may reassert those arguments in response to Plaintiff’s motion should SUNZ
deem it appropriate.

                                                         2
         CASE 0:20-cv-00908-JRT-TNL Document 54 Filed 05/11/20 Page 3 of 3



III.      CONCLUSION

          Therefore, based upon the record, memoranda, and proceedings herein, IT IS

HEREBY ORDERED as follows:

       1. SUNZ Insurance Company’s Motion to Compel Deposit of Interpleader Funds

(ECF No. 19) is DENIED AS MOOT.

       2. Briefing on Plaintiff Benchmark Insurance Company’s Motion for Leave to Deposit

Interpleader Funds and Discharge (ECF No. 44) shall occur pursuant to D. Minn. LR 67.1.

       3. All prior consistent orders remain in full force and effect.

       4. Failure to comply with any provision of this Order or any other prior consistent

order shall subject the non-complying party, non-complying counsel and/or the party such

counsel represents to any and all appropriate remedies, sanctions and the like, including

without limitation: assessment of costs, fines and attorneys’ fees and disbursements; waiver

of rights to object; exclusion or limitation of witnesses, testimony, exhibits, and other

evidence; striking of pleadings; complete or partial dismissal with prejudice; entry of whole

or partial default judgment; and/or any other relief that this Court may from time to time

deem appropriate.


Date: May 11, 2020                                          s/ Tony N. Leung
                                                     Tony N. Leung
                                                     United States Magistrate Judge
                                                     District of Minnesota

                                                     Benchmark Insurance Company v. SUNZ
                                                     Insurance Company, et al
                                                     Case No. 20-cv-908 (JRT/TNL)



                                                 3
